Citation Nr: 1734614	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), a personality disorder, depressive disorder, and/or polysubstance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and brother


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction of the matter has since been transferred to the RO in Muskogee, Oklahoma.

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2014, continued to deny service connection for PTSD.

The Board remanded this matter in February 2017 for compliance with the Veteran's request for a hearing. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in May 2017. A transcript of the hearing was prepared and associated with the claims file.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board finds that Clemons is applicable here. Additionally, the Veteran, through his representative, requested that the claim be framed as such. The RO has separately denied, and the claim has been certified to the Board, as a claim for PTSD. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include anxiety, as reflected on the title page.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).

2. The Veteran's personality disorder is not a disability for which service connection may be granted.

3. The Veteran's depressive disorder did not have its onset in active service and is not otherwise etiologically related to active service.

4. The Veteran's polysubstance abuse is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, a personality disorder, depressive disorder, and/or polysubstance abuse, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.9, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its February 2017 remand directives. The Veteran was provided a videoconference hearing in May 2017.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38  U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38  U.S.C.A. § 5107(b)).

(a) PTSD

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.125(a), 4.130.

The Board acknowledges that the Veteran's treating physicians at VA have diagnosed the Veteran with PTSD since June 2011 when he first began seeking treatment for his mental health and substance abuse. However, at two VA examinations, the first in August 2011 and the second in February 2014, the examiners specifically found that the Veteran did not have a diagnosis of PTSD, but rather, diagnosed him with a personality disorder in August 2011 and depressive disorder in February 2014. At both examinations, the Veteran was diagnosed with polysubstance abuse based on his alcohol and substance abuse.

At his August 2011 examination, the Veteran provided numerous possible stressors contributing to his mental disability. The examiner specifically noted the Veteran was not a reliable historian and opined that the Veteran's spouse was more credible. The examiner also noted that the Veteran used phrases consistent with PTSD, but was unable to provide a credible stressor, noting the history seemed to be "dressed up." Under DSM-IV, the examiner diagnosed the Veteran with a personality disorder and specifically reported that the Veteran did not meet the specifications for PTSD.

At his VA examination in February 2014, the Veteran again repeated numerous potential stressors from his service in Vietnam. Many of the stressors he noted at this examination were inconsistent with stressors he had provided throughout his treatment and at his previous VA examination in August 2011. The examiner again noted the Veteran was an unreliable historian given the numerous contradictions in his reporting at this examination compared to other examinations and his medical record. The examiner opined that the Veteran did not meet the specifications for PTSD under DSM-V, in part because the stressors reported did not seem credible and were inconsistent with the Veteran's previous reports. Additionally, the examiner also opined that the Veteran's behavior and hyperarousal were inconsistent with PTSD, noting that the Veteran endorsed every symptom he was asked about regardless of whether or not it was a symptom of PTSD. Additionally, the examiner indicated the Veteran had "an unusual presentation for PTSD", specifically noting the Veteran's specific use of phrases in the DSM manual to describe his PTSD symptoms.

Based on the thorough review of the file and specific stressors mentioned by the Veteran and the complete rationales provided by VA examiners in August 2011 and February 2014, the Board finds the diagnoses provided by the VA examiners to be more probative of the Veteran's psychiatric disability. As the more probative evidence does not support a current diagnosis of PTSD, the Veteran is not entitled to service connection for PTSD.

(b) Personality Disorder

At the August 2011 VA examination, the examiner diagnosed the Veteran with a personality disorder. Personality disorders are not diseases for VA compensation purposes-i.e., they are not a condition that may be service connected. 38 C.F.R. §§ 3.303(c), 4.9 (2016); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). Thus, service connection based on the diagnosed personality disorder may not be granted.

(c) Depressive Disorder

At his February 2014 examination, the Veteran was diagnosed with depressive disorder, meeting the first element of service connection. However, there is no indication that the Veteran suffered from any symptoms of depression while in service.  

The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). The entrance examination reported normal health and a PULHES score of "1" for "S," indicating no psychiatric conditions were noted at entrance to service. At separation, the PULHES score remained at "1" for "S," psychiatric conditions. The Veteran reported his health to be "good" at separation. Such evidence tends to establish the Veteran did not have any mental health disabilities at separation from service.

Additionally, at the February 2014 examination, the examiner opined the Veteran's depressive disorder was less likely than not related to the Veteran's service, noting the medical records between the Veteran's service and the diagnosis of depressive disorder show a longstanding history of polysubstance abuse. Though it was noted that the Veteran's polysubstance abuse had been in remission for a significant period of time, the impact the substance abuse had on his life was more likely the cause of the Veteran's depressive disorder.

The Board notes the Veteran's written statements and testimony indicating that his  depressive symptoms began after his service in Vietnam, but the Board finds that the medical record, VA examinations, and testimony at his hearing include numerous and contradictory reports of stressors and incidents that occurred while in Vietnam. As a result, the Board finds the Veteran is not a credible historian. Additionally, though the Veteran is competent to report his symptoms, the Veteran is not competent to determine the etiology of his depressive disorder. Jandreau, 492 F.3d at 1376-77.

The Board also notes the testimony and written statement submitted by the Veteran's brother, indicating that the Veteran's mood and personality changed after returning from Vietnam. The Veteran's brother specifically stated that the Veteran was more combative and angry. While the Board finds the Veteran's brother is a credible witness to the Veteran's behavior after his separation from service, the Veteran's brother is not competent to determine the etiology of his depressive disorder, and the opinion of the VA examiner is more probative to this point.

The Board accordingly concludes that the Veteran's current depressive disorder is not etiologically related to any in-service incident, and therefore, his claim must be denied. In reaching this determination, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

(d) Polysubstance Abuse

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301. 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct. 38 C.F.R. §§ 3.301(c) (2), 3.301(c) (3). The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c) (3). The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability. 

In order to qualify for service connection, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or caused by their primary service-connected disorder, and that it is not due to willful wrongdoing. Allen v. Principi, 237 F.3d 1368, 1376-77 (Fed. Cir. 2001).

As noted above, the VA examiner in February 2014 opined that the Veteran's depressive disorder was substance induced (cocaine and alcohol). That is, the depressive disorder is due to the substance abuse, not the opposite. As noted, service connection for substance abuse is prohibited unless granted on a secondary basis, which is not applicable in this case since the substance abuse is the primary disorder. 







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a personality disorder, depressive disorder, and/or polysubstance abuse is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


